El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Los apelantes ban admitido substancialmente que ban dejado de radicar a tiempo su alegato en este caso. En contestación a la moción de desestimación ban radicado una oposición elaborada acompañada de un minucioso affidavit de méritos. Si bien no es una escusa legal que los apelantes descansen en que el Secretario de esta corte les avisará la radicación de las transcripciones,(véase el caso de Cosme v. Sánchez, resuelto el 24 del corriente) per curiam, sin embargo, el becbo es que el Secretario, como una cortesía, ba tenido la costumbre de notificar a los letrados de las radicaciones. En asuntos de esta clase en ocasiones bemos hecbo que nuestra acción dependa de la consideración de los posibles méritos de una apelación.
Los apelantes no sólo ban presentado excusas más o menos justificables para su demora, sino que también ban radicado su alegato. El apelado alega que la apelación es frívola, y si estuviésemos convencidos de que esto es cierto declararíamos con lugar la moción. El apelado no ba analizado el alegato o el caso para tratar de convencemos de que la apelación no es meritoria. En una ocasión el que suscribe tenía la idea de que no babía una verdadera causa de acción por razones que los apelantes no ban discutido. Sin embargo, la corte, después de bacer un examen de los alegatos, tiene suficientes dudas sobre la frivolidad de la apelación, y por tanto fiaremos uso de nuestra discreción y oiremos el recurso de apelación sobre sus méritos. Pagán v. Selles, 28 D.P.R. 160. El apelado no sufrirá gran perjuicio, ya que no se ba dictado ningún injunction pendente lite contra él.

jDebe declararse sin lugar la moción.